187 F.3d 1144 (9th Cir. 1999)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.RAFAEL BARON-MEDINA, Defendant-Appellant.
No. 98-50493
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted June 9, 1999Filed August 19, 1999

1
Mayra Garcia, Federal Defenders of San Diego, Inc., San  Diego, California, for the defendant-appellant.


2
Jonah H. Goldstein, Bruce R. Castetter, Assistant United States Attorneys, San Diego, California, for the plaintiffappellee.


3
Appeal from the United States District Court  for the Southern District of California  Leland C. Nielsen, District Judge, Presiding. D.C. No. CR-98-00244-1-LCN.


4
Before: Alex Kozinski and Ferdinand F. Fernandez,  Circuit Judges, and William B. Shubb,* District Judge.

OPINION
SHUBB, District Judge:

5
In this appeal we must determine whether a conviction  under California Penal Code Section 288(a) constitutes an  "aggravated felony" within the meaning of 8 U.S.C.  S 1101(a)(43). We conclude that it does, because we find that  a conviction under Section 288(a) constitutes a conviction for  "sexual abuse of a minor" within the meaning of 8 U.S.C.  S 1101(a)(43)(A).

I.

6
Appellant Rafael Baron-Medina is a native of Mexico who  had immigrated illegally to the United States. The government deported him to Mexico in 1993. In December of 1997,  he was again found to be present, illegally, within the borders  of the United States, and arrested. On July 13, 1998, he pled  guilty to violating 8 U.S.C. S 1326(a), which imposes criminal penalties on any alien who "has been denied admission,  excluded, deported, or removed," and who thereafter "enters,  attempts to enter, or is at any time found in, the United  States." 8 U.S.C. S 1326(a).


7
In the case of an alien who has been previously deported  subsequent to conviction for an "aggravated felony" and who  then returns to the United States, Section 1326(b)(2) increases  the maximum sentence from two years to twenty years. Section 2L1.2(b)(1)(A) of the United States Sentencing Commission Guidelines Manual ("USSG")(Nov. 1997) imposes a  sixteen-level sentencing enhancement in such cases. Title 8,  Section 1101(a)(43) of the United States Code lists the crimes  that qualify as aggravated felonies. Pursuant to these provisions, the district court, in sentencing appellant, took into consideration his 1987 conviction under California Penal Code  Section 288(a).

II.

8
At the time of appellant's 1987 conviction, Penal Code  Section 288(a) read as follows:


9
Any person who shall willfully and lewdly commit  any lewd or lascivious act including any of the acts  constituting other crimes provided for in Part 1 of  this code upon or with the body, or any part or member thereof, of a child under the age of 14 years, with  the intent of arousing, appealing to, or gratifying the  lust or passions or sexual desires of such person or  of such child, shall be guilty of a felony and shall be  imprisoned in the state prison for a term of three, six,  or eight years.


10
The district court determined that the Section 288(a) conviction qualified as an "aggravated felony" because it constituted "sexual abuse of a minor" within the meaning of 8 U.S.C. S 1101(a)(43)(A).1 Based on that determination, the  district court imposed the sixteen-level enhancement required  by USSG S 2L1.2(b)(1)(A), and sentenced appellant to seventy months in prison.


11
We have jurisdiction to review this sentence pursuant to 28  U.S.C. S 1291, and we review de novo the district court's  interpretations of the sentencing guideline and the aggravated  felony statute. See United States v. Lomas, 30 F.3d 1191 (9th  Cir. 1994).

III.

12
Appellant challenges the conclusion that a Section 288(a)  conviction constitutes "sexual abuse of a minor. " Congress  added "sexual abuse of a minor" to the list of aggravated felonies in 8 U.S.C. S 1101(a)(43), essentially without comment,  when it enacted the Illegal Immigration Reform and Immigrant Responsibility Act of 1996. Pub. L. No. 104-208, 110  Stat. 3009, 3009-627; see H.R. Conf. Rep. No. 828, 104th  Cong., 2nd Sess. (1996); 142 Cong. Rec. S11,838-01 (1996).  The term includes convictions under both federal and state  law. 8 U.S.C. S 1101(a)(43)("[t]he term applies to an offense  described in this paragraph whether in violation of Federal or  State law").


13
As a threshold matter, we reject any suggestion that the  federal sexual abuse laws, codified at Chapter 109A of the  United States Code, limit the class of state laws reached by  the term. See 18 U.S.C. SS 2241-2248. When Congress added  "sexual abuse of a minor" to the list of aggravated felonies,  it placed it in the company of two other crimes -- murder and  rape -- traditionally proscribed by state law, without crossreferencing Chapter 109A or any other federal statute.2 In  fact, Congress did, in sixteen other instances, cross-reference  conduct to specific federal substantive offenses, while in the  case of other traditionally state-law crimes such as theft, prostitution, and fraud, it did not. Compare 8 U.S.C.  S 1101(a)(43)(A), (G), (K)(i), (M)(i), & (Q)-(U) with 8 U.S.C.  S 1101(a)(43)(B)-(F), (H), (I), (J), (K)(ii) & (iii), (L), (M)(ii),  (N), (O), & (P).


14
Rather, we must interpret the undefined term "sexual abuse  of a minor" by "employing the ordinary, contemporary, and  common meaning of the words that Congress used,"  Zimmerman v. Oregon Dep't of Justice, 170 F.3d 1169, 1174  (9th Cir. 1999), and then determine whether or not Section  288(a) falls within it. This determination must be made categorically. Lomas, 30 F.3d at 1193. The crime defined by Section 288(a) qualifies as "sexual abuse of a minor " and hence  an aggravated felony if and only if the "full range of conduct"  covered by it falls within the meaning of that term. Id. We  look solely to the statutory definition of the crime, not to the  name given to the offense or to the underlying circumstances  of the predicate conviction. Id. (relying on  Taylor v. United  States, 495 U.S. 575 (1990)).3


15
Section 288(a) has two elements: (a) the touching of an  underage child's body (b) with a sexual intent. People v.  Martinez, 903 P.2d 1037, 1042-1043 (1995). However, under  California law, the character of the touching, though perhaps  circumstantially relevant to prove intent, is otherwise immaterial. Martinez, 903 P.2d at 1048. Even an "innocuous" touching, "innocently and warmly received," violates Section  288(a) if effected with lewd intent. People v. Lopez, 965 P.2d 713, 717-718 (1998). In fact, Section 288(a) can be violated  by a person who does not himself touch the victim child, if  the person, with the requisite intent, coerces the child to touch  himself. See People v. Imler, 9 Cal. App. 4th 1178, 1182, 11  Cal. Rptr. 2d 915, 917 (Cal. App. 2 Dist. 1992).4


16
The conduct reached by Section 288(a) indisputably  falls within the common, everyday meanings of the words  "sexual" and "minor." Moreover, the expansive reach of Section 288(a) does not persuade us that it does not punish  "abuse." The use of young children for the gratification of  sexual desires constitutes an abuse. We reject the notion that  the defendant in the Imler case did not "abuse" his young victim, or that Congress intended the aggravated felony law to  excuse an individual who preys upon a child too young to  understand the nature of his advances. See Lopez , 965 P.2d at 717-718 (Cal. Pen. Code S 288(a) violated even where touching is "innocently and warmly received"). The use of young  children as objects of sexual gratification is corrupt, improper,  and contrary to good order. Black's Law Dictionary 10 (5th  ed. 1979)(defining "abuse"); Webster's Third New International Dictionary 8 (1976)(same). It constitutes maltreatment, no matter its form. Black's Law Dictionary 10.

IV.

17
We therefore conclude that appellant's conviction under  California Penal Code Section 288(a) qualified as a conviction for "sexual abuse of a minor" under 8 U.S.C.  S 1101(a)(43)(A), and required the imposition of a sixteenlevel sentencing enhancement under USSG S 2L1.2(b)(1)(A).


18
The sentence is therefore AFFIRMED.



Notes:


1
 The district court also concluded, alternatively, that a Section 288(a)  conviction constitutes an "aggravated felony" because it is a "crime of  violence." See 8 U.S.C. S 1101(a)(43)(F); 18 U.S.C. S 16. Because we find  that the statute falls within the definition of "sexual abuse of a minor," we  do not consider this alternative ground.


2
 This case therefore differs fundamentally from United States v.  Kemmish, 120 F.3d 937 (9th Cir. 1997), and United States v. Ketcham, 80  F.3d 789 (3rd Cir. 1996), which discussed a sentencing guideline that  defined "sexual abuse" by expressly cross-referencing the guidelines  applicable to Chapter 109A. See USSG S 2G2.2 (Nov. 1994), comment.  (n.5).


3
 In Taylor, the Supreme Court suggested that even if the predicate  offense did not qualify categorically, enhancement might still apply "in a  narrow range of cases where a jury was actually required to find all the  elements" of the category. Taylor, 495 U.S. at 602. This court has since  held that this exception can be invoked in the case of guilty pleas as well,  and that in such cases the court may consider not only the charging instrument but the plea transcript itself. United States v. Bonat, 106 F.3d 1472,  1476 (9th Cir. 1997)(considering enhancement under 18 U.S.C. S 924(e)).  Here, however, the government has not raised the underlying facts of  appellant's predicate conviction, and neither the charging instrument nor  the plea transcript from that conviction appears in the record below.


4
 In Imler, the perpetrator had telephoned a young boy and told him that  if he did not disrobe and touch his penis, he would never see his father  again. The California Court of Appeal upheld a conviction for attempted  violation of Section 288(a), on the theory that the statute does not require  contact between perpetrator and victim.